Citation Nr: 1434963	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability evaluation for the Veteran's low back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1969 to February 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied both service connection for PTSD and an increased disability evaluation for the Veteran's low back strain.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of an increased evaluation for the Veteran's low back strain is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's traumatic combat-related experiences in the Republic of Vietnam have been conceded by VA.  

2.  PTSD has been objectively shown to have originated as the result of such combat-related stressful experiences.  



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Service Connection for Acquired Psychiatric Disorder to include PTSD

The Veteran asserts that service connection for PTSD is warranted as the claimed disorder originated as the result of his combat-related experiences in the Republic of Vietnam.  He states that he was in a helicopter which was shot down by enemy small arms fire.  The Board finds that his contentions are credible.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

The Veteran's service treatment records are not complete.  The report of his February 1972 physical examination for service separation states "lost original med[ical] records."  The service documentation of record makes no reference to an acquired psychiatric disorder.  

The Veteran's service personnel records reflect that the Veteran served in the Republic of Vietnam from April 1970 to February 1972.  In an August 2010 statement of the case (SOC), the RO conveyed that "based on your attachment to the unit that included the casualties from the helicopter crash in June 1970, your in-service stressor is conceded."  

An April 2009 psychological evaluation from W. Anderson, Psy.D., states that the Veteran was diagnosed with PTSD and a not otherwise specified depressive disorder.  

The report of a September 2009 VA PTSD examination indicates that "military stressors have been conceded and are sufficient to have caused PTSD."  The Veteran was diagnosed with chronic PTSD and a not otherwise specified depressive disorder.  The examiner commented that "there is a chance this PTSD originated from the war;" "there is also a chance the PTSD originated from the US Customs undercover work;" and "I cannot say which it is without speculation."  

A November 2009 psychological evaluation from Dr. Anderson clarifies that "his symptoms of PTSD appear related to his military service in terms of time frame of onset and content" and "while he had additional trauma exposure in his later life, that exposure likely exacerbated [the Veteran's] difficulties which existed as a result of his military service."  

A March 2012 psychological evaluation from Scott Fairchild, Psy.D., states that the Veteran was diagnosed with PTSD due to "catastrophic exposure to combat in Vietnam."  

The Veteran served in the Republic of Vietnam.  His combat-related stressful experiences have been conceded by VA.  VA and private examiners have concluded that either his PTSD is related to his combat experience or there was a significant "chance this PTSD originated from the war."  Therefore, resolving any doubt in the favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran asserts that his service-connected low back sprain residuals are productive of significant functional impairment and warrant assignment of an evaluation in excess of 20 percent.  

The report of an August 2013 VA examination conveys that a July 2012 written statement from a Dr. Nunez discussed the Veteran's chronic low back pain.  A September 2013 VA rating decision states that private treatment records from Dr. Nunez dated between April 2009 and July 2012 had been reviewed.  However, the cited private clinical documentation has not been incorporated into either the physical or virtual VA record.  Additionally, private clinical documentation pertaining to treatment after July 2012 is not of record and VA treatment records after August 2013 are not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the private treatment records of Dr. Nunez dated between April 2009 and July 2012 which were referred to in the September 2013 rating decision.  If those records are not available, take the appropriate step to attempt to obtain them and associate with the record.

2.  Contact the Veteran and request that he provide information as to all treatment of his low back disorder after July 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Nunez and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2013.  

4.  Then readjudicate the issue of an increased evaluation for the Veteran's low back strain.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


